FILED
                            NOT FOR PUBLICATION
                                                                               FEB 15 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


HOSSAIN ROBIUL,                                  No.   21-70438

              Petitioner,                        Agency No. A203-678-403

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 11, 2022**
                                Seattle, Washington

Before: BYBEE, BEA, and CHRISTEN, Circuit Judges.

      Petitioner Hossain Robiul, a native and citizen of Bangladesh, seeks review

of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration

judge’s (“IJ”) denial of asylum, withholding of removal, and protection under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. §

1252(a), and we deny the petition.

      Substantial evidence supports the agency’s adverse credibility finding. See

Shrestha v. Holder, 590 F.3d 1034, 1039–42 (9th Cir. 2010) (stating standard of

review). Where, as here, the BIA agreed with the IJ’s decision and added its own

reasons, we review both the BIA’s decision and the IJ’s decision. See Nuru v.

Gonzales, 404 F.3d 1207, 1215 (9th Cir. 2005).

      Several events informed the agency’s adverse credibility determination. For

example, Petitioner testified that he was a publicity secretary for the Liberal

Democratic Party (“LDP”). In that role, he distributed flyers, participated in

rallies, and recruited other members. But Petitioner’s corroborating evidence,

which included letters from various members of the LDP, did not mention that he

was a publicity secretary. Petitioner does not offer any explanation for the

discrepancy, nor does he offer any other corroborating evidence to support his

testimony that he was a publicity secretary. See Shrestha, 590 F.3d at 1044 (“[I]n

evaluating inconsistencies, the relevant circumstances that an IJ should consider

include the petitioner’s explanation for a perceived inconsistency, and other record

evidence that sheds light on whether there is in fact an inconsistency at all.”

(citation omitted)).


                                           2
      As another example, Petitioner’s medical documentation was in English and

did not include certificates of authenticity. Petitioner does not address the

agency’s concerns regarding the reliability of his documents. See Yali Wang v.

Sessions, 861 F.3d 1003, 1007–08 (9th Cir. 2017) (affirming adverse credibility

finding based in part on unreliable documents).

      Further, the agency found Petitioner’s testimony that the police were looking

for him while he was hiding outside of his home village implausible. See 8 U.S.C.

§ 1158(b)(1)(B)(iii) (“Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility determination on the

demeanor, candor, or responsiveness of the applicant, the inherent plausibility of

the applicant’s or witness’s account . . . .”). Petitioner argues that the agency’s

determination was “pure speculation” and that it failed to consider the country

conditions report. But the agency considered the “general country conditions of

abuses by security forces” that Petitioner cited and concluded that “this evidence

does not show that workers like the respondent are sought out by police, while

hiding across the country.” The agency reasoned that Chittagong, one of

Petitioner’s temporary hiding places, had been a stronghold for the LDP, and the

Awami League had won a political victory at the end of 2018, which made it




                                           3
implausible that they would target anyone for failing to join their party. See

Lalayan v. Garland, 4 F.4th 822, 836 (9th Cir. 2021).

      The above events were related to whether Petitioner was persecuted for his

political views and activities and constitute substantial evidence supporting the

agency’s adverse credibility determination. The agency properly considered “the

totality of the circumstances and all relevant factors.” § 1158(b)(1)(B)(iii).

Petitioner has failed to show that the record compels us to reach a contrary

conclusion. See Don v. Gonzales, 476 F.3d 738, 745 (9th Cir. 2007) (“Although a

reasonable factfinder could have found Petitioner credible, no such finding is

compelled by the evidence.” (emphases omitted)).

      In light of the agency’s adverse credibility determination, Petitioner failed to

meet his burden of establishing eligibility for asylum, withholding of removal, and

protection under CAT. See Shrestha, 590 F.3d at 1048–49.

      PETITION DENIED.




                                           4